Case 1:20-cv-00072-SPW-TJC Document13 Filed 11/17/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
NOV 17 2020
Clerk, U § District Court
LUND MINERAL TRUST, District ae
CV 20-72-BLG-SPW

Plaintiff,

vs. ORDER ADOPTING
MAGISTRATE’S FINDINGS

KRAKEN OIL & GAS, LLC, et al., AND RECOMMENDATIONS

Defendants.

 

 

The United States Magistrate Judge filed Findings and Recommendations on
November 2, 2020. (Doc. 12). The Magistrate recommended that Defendant
Kraken Oil’s Motion to Dismiss be Granted. (Doc. 12 at 1).

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written
objections within 14 days of the filing of the Magistrate’s Findings and
Recommendation. No objections were filed. When neither party objects, this
Court reviews the Magistrate’s Findings and Recommendation for clear error.
McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313
(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm
conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d
422, 427 (9th Cir. 2000). After reviewing the Findings and Recommendation, this

Court does not find that the Magistrate committed clear error.

I
Case 1:20-cv-00072-SPW-TJC Document 13 Filed 11/17/20 Page 2 of 2

Complete diversity of citizenship does not exist between the parties here
because a member of Kraken Oil & Gas LLC and Plaintiff are both citizens of
Montana. A federal court cannot exercise its jurisdiction over a case unless the
case involves a question arising under federal law or complete diversity of
citizenship exists between the parties involved. See 28 U.S.C. § 1331; 28 U.S.C. §
1332. Plaintiff did not object to this finding of a lack of diversity and agreed
dismissal was appropriate. Kraken Oil also requested costs pursuant to 28 U.S.C. §
1919, but this Court agrees with the Magistrate that an award of costs is not
necessary here as Plaintiff conceded to dismissal and did not act unreasonably by
filing the lawsuit. Therefore,

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 12) are ADOPTED IN FULL.

IT IS FURTHER ORDERED that Defendant Kraken Oil & Gas, LLC’s
Motion to Dismiss is GRANTED, and their request for costs is DENIED.

The Clerk of Court is directed to enter judgment in favor of Defendants.

—
DATED this if. day of November, 2020.

shana ttle.

SUSAN P. WATTERS
United States District Judge
